ORME, Judge
(concurring in the result):
Given clear and apparently controlling case law in Utah, I must reluctantly concur in this court’s judgment affirming the trial court’s ruling on this troublesome entrapment issue. In so doing, I must also note that, like the trial court, I am very concerned about the incident which led to charges in this case.
We have the situation in which an officer, newly assigned to drug enforcement responsibilities, takes marijuana from the police evidence room and goes to a nearby shopping mall where, for a period of some hours, he bothers innocent passers-by, many of whom are in the company of young children, and none of whom has been previously suspected of using drugs or has expressed to the officer any interest in procuring illegal drugs prior to his solicitation. Many of the shoppers were predictably annoyed that an apparent drug dealer would be openly purveying his wares in the common area of the local mall and several complained to mall management.
In what the Legislature has taken pains to characterize as a “drug-free zone,” the drug-*1245selling officer was not only making a nuisance of himself, but was — but for the cloak of statutory immunity — engaged in a course of trespass, soliciting illegal drug sales, and contributing to the delinquency of minors. It is reprehensible to me that someone charged with upholding the law would set about in this fashion to see if a randomly targeted minor, presented with adequate temptation, is willing to break the law.
I think what the officer did is indefensible. The overall societal cost of such methods is simply too great to justify the arrest of a single juvenile purchaser. I regret that the current state of the law is such that I can do nothing more than fuss about it. My hope is that the Supreme Court will grant certiorari in this case and consider the advisability of adopting some kind of per se entrapment doctrine, see, e.g., State v. Kummer, 481 N.W.2d 437, 441-44 (N.D.1992), or consider whether “the conduct of the law enforcement agents is so outrageous that due process principles would absolutely bar the government from invoking judicial processes to obtain a conviction.” United States v. Russell, 411 U.S. 423, 431-32, 93 S.Ct. 1637, 1643, 36 L.Ed.2d 366 (1973). Alternatively, perhaps the Legislature will see fit to tighten up the “drug-free zone” concept so that such zones are completely drug free rather than only free of drugs except those introduced by the “good guys,” or, at least, to limit police solicitations of this sort to individuals who have previously been identified as suspected drug users or traffickers.
Subjecting the general public to unwelcome and unsolicited offers to buy drugs is simply not a police method which our society should embrace as a tactic in the war on drugs.